          Case 2:15-cv-01434-BRW Document 195 Filed 03/07/19 Page 1 of 4



                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA


CAROL KNOX,                                      )
                                                 )
                 Plaintiff,                      )       Civil Action No. 2:15-CV-01434- BW
                                                 )
        v.                                       )       Judge Billy Roy Wilson
                                                 )
PPG INDUSTRIES, INC.,                            )
                                                 )
                 Defendant.
                                                 )

                   DEFENDANT’S MOTION TO STAY BRIEFING ON
              PLAINTIFF’S PETITION FOR ATTORNEY’S FEES AND COSTS

        Defendant PPG Industries, Inc. respectfully moves this Court to stay Defendant’s briefing

obligation to respond to Plaintiff’s Petition for Attorney’s Fees and Costs (Doc. No. 193) until such

time as all pending pre-judgment motions have been resolved and a judgment has been entered in this

matter. In support of this motion, PPG states as follows:

        1.       This case proceeded to trial on October 1, 2018.

        2.       During the trial, PPG moved for, and renewed, a motion for judgment as a matter

of law. (Trial Tr., Oct. 4, 2018, at 13-17, 53; Doc No. 174.) Plaintiff filed an opposition brief on

November 19, 2019, (Doc No. 192), and that motion remains pending before the Court.

        3.       On October 4, 2018, the jury returned a verdict in favor of Plaintiff as follows:

$993,495 for front pay damages, $478,585 for back pay damages, and $1,500,000 for emotional

distress damages. (Doc No. 179).

        4.       The $1,472,080 in total front pay and back pay damages was an advisory award

and was not binding on this Court. See Martsolf v. United Airlines, Inc., Civ. No. 13-1581, 2015

WL 4255636, at *14 (W.D. Pa. July 14, 2015) (“Back pay and front pay are equitable remedies to be

determined by the court.”); Fillman v. Valley Pain Specialists, P.C., Civ. No. 13-cv-01609, 2016 WL

                                                     1
FIRMWIDE:162927574.2 034801.2083
          Case 2:15-cv-01434-BRW Document 195 Filed 03/07/19 Page 2 of 4



192656, at *4 (E.D. Pa. Jan. 15, 2016) (“findings by an advisory jury are not binding, for the ultimate

responsibility for finding the facts remains with the court.”).

        5.       Subsequent to the entry of the jury’s verdict on the docket, Defendant filed a Motion

to Reduce Jury’s Advisory Verdict on Front Pay and Back Pay (Doc. No 185), which also remains

pending before the Court.

        6.       The Court has not entered judgment in this case pursuant to Federal Rules of Civil

Procedure 54 and 58.

        7.       Rule 54(d)(2)(ii) requires the motion for attorneys’ fees specify the judgment

entitling the movant to relief.

        8.       Unless and until a judgment has been entered in her favor, Plaintiff is not entitled to

relief, thus her Petition is premature.

        9.       Moreover, the propriety of fees and costs to which Plaintiff is entitled, if any, may

depend on the nature and amount of relief she receives, an issue which remains unresolved.

        10.      While the Court has not yet set a deadline for Defendant to respond to Plaintiff’s

Petition, Defendant respectfully requests that the Court stay any such obligation until such time as a

judgment have been entered in this matter.

        WHEREFORE, Defendant respectfully requests that the Court grant this Motion and stay

Defendant’s obligation to respond to Plaintiff’s Petition for Attorney’s Fees and Costs until judgment

has been entered in this matter. A Proposed Order is attached.




                                                    2
FIRMWIDE:162927574.2 034801.2083
          Case 2:15-cv-01434-BRW Document 195 Filed 03/07/19 Page 3 of 4



                                      Respectfully submitted,


                                      /s/ Theodore A. Schroeder
                                      Theodore A. Schroeder (PA ID No. 80559)
                                      tschroeder@littler.com
                                      Allison R. Brown (PA ID No. 309669)
                                      arbrown@littler.com
                                      LITTLER MENDELSON, P.C.
                                      625 Liberty Avenue, 26th Floor
                                      Pittsburgh, PA 15222
                                      Telephone: (412) 201-7624/7678
                                      Facsimile: (412) 774-1959/2068

                                      Counsel for Defendant,
                                      PPG Industries, Inc.
Dated: March 7, 2019




                                         3
FIRMWIDE:162927574.2 034801.2083
          Case 2:15-cv-01434-BRW Document 195 Filed 03/07/19 Page 4 of 4



                                   CERTIFICATE OF SERVICE

        I hereby certify that on this 7th day of March, 2019, a copy of the foregoing Defendant’s

Motion to Stay Briefing on Plaintiff’s Petition for Attorney’s Fees and Costs was served and

filed using the Western District of Pennsylvania’s ECF system, through which this document is

available for viewing and downloading, causing a notice of electronic filing to be served upon

the following counsel of record:



                                      Brian D. Walters, Esq.
                                      bdw@deltalawgrp.com
                                      Delta Law GRP, LLC
                                      301 Grant Street, Suite 4300
                                      Pittsburgh, PA 15219

                                      Bruce C. Fox, Esq.
                                      bruce.fox@obermayer.com
                                      Jeffrey B. Cadle, Esq.
                                      jeffrey.cadle@obermayer.com
                                      Qiwei Chen, Esq.
                                      Qiwei.chen@obermayer.com
                                      Obermayer Rebmann Maxwell & Hippel LLP
                                      500 Grant Street, Suite 5240
                                      Pittsburgh, PA 15219




                                             /s/ Theodore A. Schroeder
                                             Theodore A. Schroeder




FIRMWIDE:162927574.2 034801.2083
